Citation Nr: 0010875	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  96-06 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected dermatitis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for service-
connected splaying metatarsal arches with left hallux valgus 
status post left osteotomy with status post bunion surgery of 
the right foot, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to December 1988.  This appeal arises from a July 1995 rating 
decision of the New York, New York, regional office (RO) 
which denied increased evaluations for the veteran's service-
connected dermatitis and right foot disorder, each evaluated 
as 10 percent disabling.  The notice of disagreement was 
received in August 1995.  The statement of the case was 
issued in October 1995.  The veteran's substantive appeal was 
received in November 1995.  By a rating action dated in 
August 1996, the 10 percent disability rating assigned to 
dermatitis was increased to 30 percent, effective from April 
1995.  

The August 1996 rating action also granted a 30 disability 
evaluation for splaying metatarsal arches with left hallux 
valgus status post left osteotomy with status post bunion 
surgery of the right foot, effective in April 1995.  The 
veteran had initially received a 10 percent evaluation for 
splaying metatarsal arches with left hallux valgus status 
post left osteotomy, and a separate 10 percent evaluation for 
status post bunion surgery of the right foot.  However, in 
rendering the August 1996 decision, the RO determined that 
the veteran's service-connected bilateral foot condition more 
closely approximated the criteria for a 30 percent rating for 
the bilateral disorder and, therefore, would be rated as a 
single entity.

The Board of Veterans' Appeals (Board) notes that the veteran 
was afforded a personal hearing on these issues before the RO 
in April 1996.  Thereafter, a statement was received from the 
veteran in September 1999, wherein she indicated that she 
wished to appear for a personal hearing before a member of 
the Board.  

Later that month, she reported that she wished to appear for 
another personal hearing before the RO, in lieu of having a 
hearing before a member of the Board.  The veteran failed to 
report for a hearing scheduled before the RO in October 1999.  

The Board also observes that jurisdiction over the matter was 
transferred to the Winston-Salem, North Carolina, RO during 
the pendency of the appeal.


FINDINGS OF FACT

1.  The veteran's claims for increased evaluations of her 
service-connected dermatitis and bilateral disorder are 
plausible under the law, and the RO has obtained sufficient 
evidence for an equitable disposition of her claims.

2.  The veteran's dermatitis is not shown to be characterized 
by ulceration or extensive exfoliation or crusting with 
either systemic or nervous manifestations; there is also no 
evidence that the disorder is exceptionally repugnant.

3.  There is no evidence demonstrating that the veteran's 
bilateral foot disorder has resulted in a pronounced flatfoot 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.

4.  Evidence showing moderate impairment of left foot has not 
been shown.


CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims for 
increased evaluations for dermatitis and a bilateral 
disorder, and the Department has satisfied the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999).

2.  The schedular criteria for an increased evaluation for 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321(b)(1), Part 4, to include §§ 
4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 
(1999).

3.  The schedular criteria for an increased evaluation for 
splaying metatarsal arches with left hallux valgus status 
post left osteotomy with status post bunion surgery right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, to include §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.124, Diagnostic Codes 5276, 5284 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for splaying metatarsal arches of both 
feet with hallux valgus (claimed as a bunion condition) was 
granted in July 1989.  A 10 percent disability evaluation was 
assigned.  Thereafter, in a rating action dated in July 1993, 
the veteran was granted separate evaluations for her service-
connected bilateral foot condition.  She was given a 10 
percent disability rating for Blain metatarsal arches with 
left hallux valgus, status post left osteotomy and status 
post bunion surgery of the right foot.

In April 1995, the veteran filed a claim for an increased 
evaluation of her service-connected right foot condition.  
She stated she experienced loss of range of motion of the 
right foot.  She further asserted she had periodic swelling.

The veteran was afforded a VA foot examination in May 1995.  
She complained that her right foot would become extremely 
painful and swollen at night.  With the exception of mild pes 
planus, she had no specific complaints regarding her left 
foot.  Standing, squatting, supination, and pronation of both 
feet were acceptable.  The veteran was able to rise on her 
heels and the toes of her left foot.  She was unable to rise 
on the toes of her right foot.  There was evidence of very 
mild residuals of hallux valgus and very mild pes planus.  
The function of the feet was fair.  While she claimed she 
periodically experienced a limp, there was no evidence of a 
disturbed gait at the time of the examination.  The diagnoses 
were status post bilateral bunionectomies and mild pes 
planus.

A VA dermatology examination was also conducted in May 1995.  
The veteran gave a history of dermatitis since her military 
service.  She said her "rash" was associated with 
uncontrollable itching of the inner arms, knees, stomach, and 
legs.  She also noted that there was redness.  She stated 
that heat made the rash worse.  While it improved when cared 
for, the veteran reported the rash was recurrent.  Upon 
clinical evaluation, there were acneform lesions noted on her 
forehead.  Specifically, there were five papules, pustules of 
comedones.  The veteran had widespread eczematous papules of 
plaques scattered on the undersides of her arms, trunk, and 
legs.  The rash involved over 80 percent of the body surface 
area.  The diagnoses were atrophic dermatitis - papular 
variant and Grade II acne.

By a rating action dated in July 1995, the 10 percent 
disability evaluation assigned for a right foot disorder was 
continued.  The RO found there was no evidence of moderately 
severe limitation of motion and/or marked deformity of the 
right foot.  The RO also denied an increased evaluation of 
the veteran's service-connected dermatitis.  

The veteran testified at a personal hearing before the RO in 
April 1996.  She stated she had been having problems with her 
right foot since her military service.  She maintained that 
foot surgery performed in 1992 had not helped.  She said she 
continued to experience right foot pain and swelling on a 
daily basis.  The treatment of her foot condition was noted 
to include the use of painkillers, elevation, and whirlpool 
soaks.  She also indicated that she usually wore a special 
orthopedic shoe, and that she had a slight but noticeable 
limp.  She reported that she only sought VA care when there 
was severe swelling.  


With regard to her skin, the veteran asserted that she 
suffered from constant itching and burning in the summertime.  
She said she was extremely sensitive to allergens, and would 
break out in spots.  She further testified that she had 
developed a resistance to her medications, and that treating 
her skin problem had become more difficult.  She stated she 
got lesions on her face as well as her body.  The veteran 
reported she had received private treatment for her skin 
condition from a Dr. Cohen, in addition to her usual VA 
treatment.  In this regard, she was advised to submit her 
medical records from Dr. Cohen.  She was also told that a 
skin examination would be scheduled during the warm weather 
so that her skin condition could be viewed at it worst.

In April 1996, the RO mailed a letter to Dr. Cohen and asked 
that he furnish his records pertaining to the treatment of 
the veteran.  The letter was returned by the Post Office in 
May 1996, due to an insufficient mailing address.  The 
veteran was advised of this development in a May 1996 letter.  
The RO requested that she contact Dr. Cohen and obtain and 
submit her clinical records.  To date, no records have been 
received.

In June 1996, the veteran underwent a VA dermatology 
examination.  She gave a history of eczema since 1986.  She 
stated the condition was "more active" in the summer.  She 
said she would break out in hives during the summer, and that 
the hives/lesions would become dark spots in the winter.  She 
complained of constant itching.  Objectively, there were many 
scattered round hyperpigmented spots, up to one (1) 
centimeter in size, on her upper extremities.  There were 
fewer spots on her lower extremities.  The lesions of the 
upper and lower extremities were rounded and smooth.  Large 
macular hyperpigmented patches were seen on her upper back.  
Indefinite hyperpigmented patches were seen on the lower 
trunk and buttocks.  All the patches were smooth, scar scaly, 
and non-erythematous.  There was no evidence of nervous 
manifestations.  The examiner's diagnosis was post-
inflammatory hyperpigmentation, widespread.


The veteran was also afforded a VA foot examination in June 
1996.  She reported having had a bunionectomy on her left 
foot in 1990 and a bunionectomy on her right foot in 1992.  
She said she still had problems with her right foot.  
Specifically, she complained of right foot pain at the end of 
the day and decreased range of motion of the metatarsal 
phalangeal joint.  She said she would occasionally limp.  She 
also indicated that her left foot would swell periodically.  

On physical examination, there was evidence of swelling and 
restricted motion at the metatarsal phalangeal joint of the 
right foot.  A scar from bunion surgery was present on each 
foot.  Standing, squatting, supination, and pronation were 
acceptable with both feet.  The veteran was able to rise on 
her heels and the toes of her left foot.  She was unable to 
rise on the toes of her right foot.  She had impaired 
function of the right foot.  X-rays of the right foot showed 
status post surgical changes of the first metatarsal and the 
base of the proximal phalanx of the great toe.  The diagnosis 
was status post bilateral bunion surgery, with residual pain 
on the right.  

In August 1996, the Hearing Officer granted a 30 percent 
disability evaluation for splaying metatarsal arches with 
left hallux valgus status post left osteotomy with status 
post bunion surgery of the right foot.  The Hearing Officer 
determined that, while each foot was properly rated as 10 
percent disabling, a higher disability evaluation for the 
feet was warranted when they were viewed as one entity.  The 
10 percent disability rating for dermatitis was also 
increased to 30 percent.  

Medical records from the St. Albans VA Outpatient Center 
(VAOC) dated from September 1994 to June 1995 and the Durham 
VA Medical Center (VAMC) dated from December 1998 to June 
1999 were associated with the claims folder.  Those records 
reflect that the veteran received periodic treatment for her 
skin disability.  In October 1994, she was seen as a new 
patient.  She was observed to have generalized atopic 
dermatitis that had become resistant to topical treatment and 
antibiotics.  She was given a systemic steroid.  The veteran 
was seen the next day, for complaints of severe itching after 
being given the new medication.  Phototherapy was 
administered.  Subsequent treatment notes show that she was 
seen for the purpose of administering steroid injections to 
treat her dermatitis.  A physical examination conducted in 
March 1999 indicated that the veteran had developed a crusted 
papule at the corner of her mouth.  There were also 
lichenified, hyperpigmented plaques on both sides of her neck 
and the extensor surfaces of both upper and lower 
extremities.  There was some involvement of the truck and 
face.  There was no evidence of impetiginization.  The 
impression was atopic dermatitis.

By a rating action dated in September 1999, the 30 percent 
disability assigned to dermatitis was continued.  The RO held 
there was no evidence to support a higher evaluation.  
Specifically, the veteran's skin condition was not found to 
have demonstrated ulceration, extensive exfoliation, or 
crusting with systemic or nervous manifestations, or an 
exceptionally repugnant condition.  The 30 percent disability 
rating for the veteran's bilateral foot disability was also 
continued.  The veteran was mailed a supplemental statement 
of the case in September 1999.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible under the law.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In the context of 
a claim for an increased evaluation of a condition 
adjudicated service connected, an assertion by a claimant 
that the condition has worsened is sufficient to state a 
plausible, well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Thus, the appellant in the instant 
case has stated well-grounded claims.  Moreover, as all 
evidence necessary to an equitable disposition of the 
veteran's claims was obtained by the RO, VA has fulfilled its 
duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory, and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

A.  Dermatitis

The veteran's dermatitis is currently evaluated as 30 percent 
disabling by analogy, under Diagnostic Code (DC) 7806, to 
eczema.  To warrant a 10 percent rating for eczema, there 
must be evidence of exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, DC 7806.

After a review of the claims folder, the Board is of the 
opinion that the criteria for a rating greater than 30 
percent for the veteran's dermatitis have not been met.  The 
relevant medical evidence dated since April 1995 does not 
show ulceration or extensive exfoliation or crusting, or 
exceptionally repugnant disfigurement.  In fact, at VA 
examination in June 1996, the veteran was noted to have 
rounded and smooth lesions on her extremities and 
hyperpigmented patches that were smooth, scar scaly, and non-
erythematous.  There were no findings pertaining to 
ulceration, extensive exfoliation, or crusting.  The examiner 
also indicated that there was no evidence of any nervous 
manifestations.  Finally, during the course of this appeal, 
the Board notes that the condition appears to have undergone 
periods of exacerbation and remission.  Nevertheless, at no 
point were ulcerations, or extensive exfoliation or crusting, 
or exceptionally repugnant disfigurement shown.  Therefore, 
the criteria for the next higher, 50 percent, rating have not 
been met.

The Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
dermatitis does not result in marked interference with 
employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.  Under such circumstances, further discussion of an 
extra-schedular rating is not necessary.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).

B.  Bilateral Foot Disorder

The RO has evaluated the veteran's service-connected splaying 
metatarsal arches with left hallux valgus status post left 
osteotomy with status post bunion surgery of the right foot 
as 30 percent disabling by analogy, under Diagnostic Code 
5276, to pes planus (acquired flatfoot).  Under this section, 
a 30 percent evaluation is warranted for severe bilateral 
flat feet, with objective evidence of marked deformity (such 
as pronation and abduction), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced flat feet, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.

Here, the Board finds that the objective medical evidence, 
and the veteran's testimony, shows that the her bilateral 
foot disability most closely resembles the criteria for a 30 
percent evaluation under DC 5276.  There is no evidence of 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Consequently, although the 
veteran's bilateral foot disability produces a severe 
impairment of both feet, the clinical findings do not reflect 
a disability that merits a rating in excess of 30 percent 
disability.

Consideration has been given to the case of DeLuca v. Brown, 
8 Vet.App. 202 (1995).  Therein, the U.S. Court of Appeals 
for Veterans Claims held that 38 C.F.R. §§ 4.40, 4.45 are not 
necessarily subsumed by diagnostic codes under which a 
veteran's disabilities are rated on the basis of range of 
motion, and that the Board must consider the "functional 
loss" attributable to a musculoskeletal disability under 38 
C.F.R. § 4.40, in conjunction with any consideration of the 
veteran's disability under the diagnostic codes.  The Board 
notes, however, that DC 5276 does not evaluate the veteran's 
foot disability merely with respect to loss of range of 
motion, but on the overall disability due to pes planus.  
Therefore, sections 4.40 and 4.45, with respect to pain on 
motion, are not applicable.  Johnson v. Brown, 9 Vet.App. 7, 
11 (1996).

In any event, we have certainly not ignored the veteran's 
flare-ups, as described at her personal hearing and her 
recent VA examinations.  Her complaints of increased pain and 
swelling of the right foot at the end of the day have been 
taken into consideration.  However, upon review of the 
overall disability picture, the Board finds that there is no 
evidence showing that the symptoms related to the veteran's 
bilateral foot disability reach the level of impairment 
required for a 50 percent disability evaluation under DC 
5276.

The Board has also considered whether the veteran would be 
entitled to a higher disability evaluation if her service-
connected foot disabilities were evaluated separately under 
DC 5284, for other foot injuries.  Under this code, a 10 
percent disability rating is assigned if the residuals of the 
injuries are moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  

In this case, there is no evidence to support a finding that 
the veteran's service-connected splaying metatarsal arches 
with left hallux valgus, status post left osteotomy, has 
caused a moderate disability.  The report of the June 1996 VA 
foot examination indicated that she was able to stand, squat, 
supinate, and pronate on both feet, and to rise on her heels 
and the toes of her left foot.  With the exception of 
complaints of periodic swelling, the veteran's left foot was 
fully functional.  The symptoms of a moderate foot injury 
have not been shown.  Accordingly, the Board finds that a 
compensable evaluation for the veteran's left foot disorder 
would be inappropriate.  See 38 C.F.R. § 4.31 (1999).  Thus, 
even assuming, for the sake of this case, that the veteran's 
status post bunion surgery of the right foot has resulted in 
a severe injury to the foot, the highest disability 
evaluation available would be 30 percent.  The veteran would 
not benefit from separately evaluating her service-connected 
bilateral foot disorder.

Finally, the Board has considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  As above, however, a basis for an 
extra-schedular evaluation is not shown, as the service-
connected bilateral foot disorder does not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.  See Shipwash, supra.



ORDER

Entitlement to an increased evaluation for service-connected 
dermatitis is denied.

Entitlement to an increased evaluation for a service-
connected splaying metatarsal arches with left hallux valgus 
status post left osteotomy with status post bunion surgery of 
the right foot is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 12 -


- 12 -


